i          i        i                                                                i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-08-00435-CR

                                          Joe Lewis CANTU,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CR-6552
                               Honorable Sid L. Harle, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: January 14, 2009

AFFIRMED

           Joe Cantu pleaded nolo contendere to the offense of indecency with a child by exposure, and

was placed on five years deferred adjudication community supervision for the offense. The State

subsequently filed a motion to revoke Cantu’s community supervision and enter an adjudication of

guilt, alleging Cantu had violated the terms of his community supervision by failing to submit to a

clinical polygraph scheduled by his treatment provider. After a hearing on the State’s motion, the

trial court adjudicated Cantu guilty and sentenced him to three years imprisonment. We affirm.
                                                                                         04-08-00435-CR



       Cantu’s court-appointed attorney filed a brief containing a professional evaluation of the

record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that the

appeal is frivolous and without merit. Counsel provided Cantu with a copy of the brief and informed

him of his right to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-

86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.

App.—San Antonio 1996, no pet.). Cantu did not file a pro se brief.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is therefore affirmed. Furthermore, we grant appellate

counsel’s motion to withdraw. Nichols, 954 S.W.2d at 86; Bruns 924 S.W.2d at 177 n.1. No

substitute counsel will be appointed. Should Cantu wish to seek further review of this case by the

Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary

review or file a pro se petition for discretionary review. Any petition for discretionary review must

be filed within thirty days from the date of either this opinion or the last timely motion for rehearing

that was overruled by this court. See TEX . R. APP. P. 68.2. Any petition for discretionary review

must be filed with this court, after which it will be forwarded to the Texas Court of Criminal

Appeals. See TEX . R. APP . P. 68.3; 68.7. Any petition for discretionary review should comply with

the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX . R. APP . P. 68.4.



                                                        Catherine Stone, Chief Justice



DO NOT PUBLISH




                                                  -2-